ACCEPTED
                                                                                               03-13-00307-CR
                                                                                                      3684007
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           1/7/2015 2:52:34 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                                     orrest L Sanderson, III
                                                F                      Attorney at Law
                                                                                FILED IN
                                                                      3rd COURT OF APPEALS
                                                         Direct Phone Line:AUSTIN,    TEXAS
                                                                               (512) 581-8290
      807 PECAN ST.                                                     FAX:   (512) 303-6766
                                                                      1/7/2015 2:52:34 PM
Bastrop, Texas 78602                                            EMAIL: fls-atty@hotmail.com
                                                                          JEFFREY D. KYLE
                                                                                 Clerk
January 5,2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin. TX 78711-2547


Re:      Court of Appeals No. 03-13-00307-CR
         Styled: Marc Trace Wyatt v. The State ofTexas

Dear Mr. Kyle:

Please accept this correspondence as certifying that by letter dated December 22, 2014,
the undersigned attorney for Marc Trace Wyatt notified said Appellant regarding the
opinion rendered by the Third Court of Appeals in the above numbered and captioned
cause.



Along with said notification, the undersigned included a copy of the opinion rendered,
along with a notification of the of the defendant's right to file a pro se petition for
discretionary review under Rule 68.

This information was mailed, certified mail, return receipt requested, to his last known
address, pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure:

         Mr. Marc Trace Wyatt
         TDC# 018553251
         TDCJ, Polunsky Unit
         3872 FM 350 South
         Livingston, TX 77357

See attached copy of return receipt, No. 7014 0150 0002 3302 4046.

Yours very truly,


ForresV-L Sanderson, III
Attorney for Appellant




Criminal Defense                      Criminal Appeals                   General Practice
SENDER: COMPLETE THIS SECTION
   Complete items 1, 2, and 3. Also complete             A. Signature
   item 4 if Restricted Delivery is desired.                                                            D Agent
   Print your name and address on the reverse                                                          •   Addressee
   so that we can return the card to you.                     7         t7v»   ^"
                                                         B. Received by (Printed Name)            C. Date of Delivery
   Attach this card to the back of the mailpiece,
   or on the front if space permits.
1. Article Addressed to:                                 D. Is deliveryaddress differentfrom item 1? •     Yes
                                                            If YES, enter delivery address below:    •     No




                                                        3. Service Type
                                                           Decertified Mail3 • Priority Mail Express""
                                                           • Registered             • Return Receipt for Merchandise
                                                           D Insured Mail           D Collect on Delivery
                                                        4. Restricted Delivery? (Extra Fee)            D Yes
2. Article Number
  (Transferfrom service la   ..   7D14 DISD DDDE 33D2 i^b
PS Form 3811, July 2013                   Domestic Return Receipt